¾¾¾¾¾ UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ¾¾¾¾¾ FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 0-21422 OPTi Inc. (Exact name of registrant as specified in its charter) CALIFORNIA 77-0220697 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One First Street, Suite 14Los Altos, California (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code (650) 213-8550 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large-accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant's common stock as of July 31, 2012 was 11,645,903. ¾¾¾¾¾ OPTi Inc. INDEX PART I: FINANCIAL INFORMATION Page # ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Condensed Consolidated Balance Sheet 3 Condensed Consolidated Statement of Net Assets in Liquidation 4 Condensed Consolidated Statement of Changes in Net Assets in Liquidation 5 Condensed Consolidated Statements of Operations 6 Condensed Consolidated Statements of Cash Flows 7 Notes to the Condensed Consolidated Financial Statements 8 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS 12 Overview 12 Results of Operations 12 Liquidity and Capital Resources 13 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4: CONTROLS AND PROCEDURES 14 PART II: OTHER INFORMATION 15 ITEM 1: LEGAL PROCEEDINGS 15 ITEM 1A: RISK FACTORS 15 ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3: DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4: MINESAFETY DISCLOSURES 17 ITEM 5: OTHER INFORMATION– NEW ANNUAL MEETING DATE FOR 2012 17 ITEM 6: EXHIBITS 18 SIGNATURES PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OPTi INC. CONDENSED CONSOLIDATED BALANCE SHEET (Going Concern Basis) (in thousands) March 31, (audited) ASSETS Current assets: Cash and cash equivalents $ Income tax receivable Prepaid expenses and other current assets 24 Total current assets Property and equipment, at cost Machinery and equipment 32 Furniture and fixtures 17 49 Accumulated depreciation ) 8 Other assets Deposits 5 Total other assets 5 Total assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ Accrued expenses Accrued employee compensation 10 Total current liabilities Other liabilities: Non-current taxes payable Total liabilities Stockholders’ equity: Preferred stock, no par value Authorized shares – 5,000 No shares issued or outstanding — Common stock Authorized shares – 50,000 Issued and outstanding – 11,646 Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ * The balance sheet as of March 31, 2012 has been derived from the audited financial statements. The accompanying notes are an integral part of these condensed consolidated financial statements. OPTi INC. CONDENSED CONSOLIDATED STATEMENT OF NET ASSETS IN LIQUIDATION (Liquidation Basis) (in thousands) (Unaudited) June 30, Assets: Cash and cash equivalents $ Income tax receivable Prepaid expenses and other current assets 58 Property and equipment 7 Deposits 5 Totalassets $ Liabilities: Accounts payable $ Accrued expenses Accrued employee compensation 3 Non-current taxes payable Other accrued liabilities Total liabilities Net assets in liquidation $ Because of the unpredictability of any settlement amounts or a ruling in favor of the Company, the Company is currently unable to estimate the net realizable value of any proceeds for the ongoing litigation against VIA and SIS. Accordingly, the Company has not recorded any receivables for such litigation. If the Company is successful in its litigation efforts, it will record the amount of any settlement or final judgment at the time thereof, resulting in an increase to the net assets. The accompanying notes are an integral part of these condensed consolidated financial statements. OPTi Inc. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN NET ASSETS IN LIQUIDATION (Liquidation Basis) (In thousands) (Unaudited) For the One Month Period ended June 30, 2012 Stockholder’s equity at May 31, 2012 $ Accrued liquidation cost ) Net assets in liquidation as of June 1, 2012 $ Liquidating distribution ) Adjustments to accrued liquidation costs during the month ended June 30, 2012 ─ Net assets in liquidation as of June 30, 2012 $ Because of the wide range of settlement amounts and the unpredictability of the likelihood of a ruling in favor of the Company, the Company is currently unable to estimate the net realizable value of any settlement proceeds for the ongoing litigation against VIA and SIS.Accordingly, the Company has not recorded any receivables for anticipated settlements.If the Company is successful in its litigation efforts, it will record the amount of any settlements at the time of final judgment, resulting in an increase to the net assets. The accompanying notes are an integral part of these condensed consolidated financial statements. OPTi Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Going Concern Basis) (in thousands, except for per share data) (unaudited) Two Months Ended May 31, Three Months Ended June 30, Sales License and royalties $
